Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 3, 5, 8, 9, 10, 11, 12, and 13, the phrase “in particular” is vague and indefinite.  This phrase makes it unclear if the referenced elements are actually required limitations or merely suggested embodiments.
In claim 1, lines 11-12, “magnetizable or a magnetic material” is alternative and indefinite.  It is not clear when or how such an alternate element is determined.
In claim 1, lines 12-13, “ferromagnetic, ferrimagnetic or permanent-magnetic material” is alternative and indefinite.  It is not clear when or how such an alternate element is determined.
In claim 1, line 14, “one or multiple electromagnets” is alternative and indefinite.  It is not clear when or how such an alternate element is determined.
In claim 1, line 15, “the effective region” has no antecedent basis in the claims.
In claim 1, lines 15-16, “the magnetic field/magnetic fields of the electromagnet(s)” is alternative and indefinite.  It is not clear when or how such an alternate element is determined.
In claim 1, lines 14-16 are vague and indefinite since it is unclear what function the electromagnets perform or how it structurally interacts with the other elements.
In claims 2 and 3, “in the manner of” is vague and indefinite.
In claims 2 and 3, “BLDC” is vague and indefinite. An acronym should be written out in its entirety at least one within the claims so that it is clear what limitation is being claimed.
In claim 3, “a BLDC linear motor or are arranged in the manner of a BLDC linear motor” is alternative and indefinite.  It is not clear when or how such an alternate element is determined.
In claim 4, line 2, “a plate-shaped or rod-shaped design” is alternative and indefinite.  It is not clear when or how such an alternate element is determined.
In claim 6, line 3, “sliding element is arranged between the mass … one electromagnet” is vague and indefinite.  It is unclear how the element is supported between the elements or what it slides upon, or what causes it to slide.
In claim 7, line 2, “one or multiple position sensors” is alternative and indefinite.  It is not clear when or how such an alternate element is determined.
In claims 8, 9, 10, 11, 12, and 13, “an open-loop or closed-loop control” is alternative and indefinite.  It is not clear when or how such an alternate element is determined.
In claims 8-11, “designed to adjust” is vague and indefinite since it is not clear how it is designed or what limitations this is intended to imply.
In claim 12, “designed to activate” is vague and indefinite since it is not clear how it is designed or what limitations this is intended to imply.
In claim 13, “designed to supply power” is vague and indefinite since it is not clear how it is designed or what limitations this is intended to imply.
In claims 8-11, “the one, or at least one, in particular to all” is alternative and indefinite.
In claim 14, “provided, or designed” is alternative and indefinite.
In claim 14, “rotating current” is vague and indefinite since it is not clear what limitation is implied by rotating, i.e. rotating in what sense?

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by DE 3208941.
DE 3208941 discloses a firearm comprising (as best understood in view of the extensive 112 rejections above) all claimed elements including a barrel with a chamber 18 for holding a cartridge 26; a longitudinally sliding breech body 12; and an electromagnetic motor 14, 16 forming a body attached to the breech body.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kirstein is cited as being of interest since it discloses a firearm with a magnetically controlled breech body.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE